UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 0-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification Number) 8000 Regency Parkway, Suite 542, Cary, North Carolina (Address of principal executive offices) (Zip Code) (919) 380-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESþ NOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yeso No þ 192,253,005 shares of common stock, $.001 par value, were outstanding as of May 10, 2016. Cicero Inc. Index PART I.Financial Information Page Number Item 1.CondensedConsolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2016 (unaudited) and December 31, 2015 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2016 and 2015 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Deficit as of March 31, 2016 (unaudited) 6 Notes to Condensed Consolidated Financial Statements(unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures about Market Risk 19 Item 4.Controls and Procedures 19 PART II.Other Information 20 Item 1.Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURE 21 2 Part I. Financial Information Item 1. Condensed Consolidated Financial Statements CICERO INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 31 December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net 11 11 Goodwill (Note 2) Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Liabilities: Short-term debt less unamortized debt discount of $205 (Note 3) $ $ Accounts payable Accrued expenses: Salaries, wages, and related items Accrued interest Other Deferred revenue Total current liabilities Long-term debt (Note 3) Total liabilities Commitments and Contingencies (Note 7 and 8) Stockholders' deficit: Convertible preferred stock, $0.001 par value, 10,000,000 shares authorized No shares issued and outstanding at March 31, 2016 and December 31, 2015 Common stock, $0.001 par value, 600,000,000 shares authorized, 192,253,005 issued and outstanding at March 31, 2016 and December 31, 2015 (Note 4) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 CICERO INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, Revenue: Software $
